       Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SAUL ORTEGA AND DAVID ROGERS                     §
                                                 §
                                                 §
                       Plaintiffs,               §
                                                 §                              4:19-CV-01078
v.                                               §           Civil Action No. ________________
                                                 §
UNITED STATES DEPARTMENT OF THE                  §
TREASURY                                         §
                                                 §
                       Defendant.                §

                                           COMPLAINT

        Plaintiffs Saul Ortega and David Rogers (“Plaintiffs”) bring this Complaint against the

United States Department of the Treasury (“Defendant” or “Department”) for violations of the

Freedom of Information Act (“FOIA”) and to compel the production of documents and would

respectfully show the Court as follows:

                                          INTRODUCTION

       The Americans who framed the Constitution believed that the power of appointment to

offices was “the most insidious and powerful weapon of eighteenth century despotism.” Freytag v.

Commissioner, 501 U.S. 868, 883 (1991). The Framers crafted the Appointments Clause of the

Constitution to protect the citizens and limit the diffusion of the power of appointments in

government. They reasoned that by limiting the power to appoint, they would ensure that those

who wielded it were accountable to political force and the will of the people. Id. at 884.

       Plaintiffs Ortega and Rogers are respondents in an administrative proceeding within the

Department where the administrative law judge (“ALJ”) was not appointed by anyone accountable

to political force or the votes of the citizens. Plaintiffs objected to the ALJ presiding over the case

because the ALJ was not appointed by the President, with the advice and consent of the Senate,


COMPLAINT – Page 1
       Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 2 of 11



nor, with the permission of Congress, by the President alone, the Courts of Law, or the Head of a

Department. U.S. CONST. Art. II, §2, cl. 2.       For this reason, the proceeding runs afoul of the

Appointments Clause.

       The Appointments Clause must be strictly enforced to ensure, as the Framers intended, that

the voters have “someone to blame” for ALJ decisions. Lucia v. SEC, 138 S. Ct. 2044, 2056

(2018) (Thomas, J., concurring).         As shown in this Complaint, the Department is resisting

providing basic information about ALJ appointments that would allow Ortega and Rogers to test

the government’s compliance with this key constitutional requirement.

       Following Justice Kagan’s opinion in Lucia v. SEC, the ALJ handling Ortega’s and Rogers’

case was replaced and a new judge assigned. Plaintiffs then objected to the new ALJ because he,

too, had not been appointed consistent with the Appointments Clause. Then, some party or parties

hurriedly – and in the face of cogent objections briefed to the new ALJ – had Secretary Steven

Mnuchin “ratify” certain judicial “assignments” that had already been made by lower level

employees. This happened well after Ortega and Rogers received substantive unfavorable rulings

from ALJs now acknowledged to have been without legal authority to proceed.               Now, the

Department will not disclose complete information showing the decisions and details surrounding

the latest “fix” for the appointments.

       The Appointments Clause is designed to prevent the diffusion of the appointment power.

Plaintiffs suspect that the documents it seeks will show that the appointment power in this case was

scattered across numerous personnel and agencies, including the OCC, the OPM, the OFIA, the

FDIC, and possibly others, none of whom are authorized to appoint ALJs for this matter or are

answerable to voters. The Department should be required to provide full and complete disclosure

regarding its selection of ALJs, as required by the Constitution and FOIA.



COMPLAINT – Page 2
       Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 3 of 11



                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

       2.      Venue is proper in the Southern District of Texas under 5 U.S.C. § 552(a)(4)(B)

because both Plaintiffs reside in the Southern District of Texas.

                                               PARTIES

       3.      Plaintiff Saul Ortega is an individual residing in Texas and within the Southern

District of Texas.

       4.      Plaintiff David Rogers is an individual residing in Texas and within the Southern

District of Texas.

       5.      Defendant, the United States Department of the Treasury, is a United States

governmental entity. The Department may be served in accordance with Fed. R. Civ. P. 4(i)(2) by

sending a copy of the summons and complaint by registered or certified mail to the department at

1500 Pennsylvania Ave., NW, Washington D.C. 20220. The Complaint is also to be served upon

the United States Attorney for the Southern District of Texas at 1000 Louisiana Street, Suite 2300,

Houston, Texas 77002 and by sending a copy by registered or certified mail to the Attorney

General of the United States at the U.S. Department of Justice, 950 Pennsylvania Ave., NW,

Washington D.C. 20531-0001.

                                   FACTUAL BACKGROUND

       6.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

to order the Department to produce information regarding the appointment of administrative law

judges under the United States Constitution.

                                  The Administrative Proceeding

       7.      Plaintiffs Ortega and Rogers are Respondents in a pending administrative

proceeding brought by the Office of the Comptroller of the Currency (“OCC”) against them. In re

COMPLAINT – Page 3
       Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 4 of 11



Ortega & Rogers, AA-EC-2017-44 & 45, United States Comptroller of the Currency, Department

of the Treasury.   The OCC is a government bureau under the Treasury Department.

       8.      The proceeding was commenced before ALJ Christopher B. McNeil on September

25, 2017.    The OCC seeks orders of prohibition against Ortega and Rogers under 12 U.S.C. §

1818(e) that would prohibit them from working in the banking industry and from participating in

the conduct of the affairs of any insured depository institution.

       9.      The administrative proceeding relates to the First National Bank of Edinburg, Texas,

(the “Bank”) which closed following the U.S. financial crisis after the United States failed to

support the preferred stock of Fannie Mae and Freddie Mac.          Unlike the huge too-big-to-fail

banks, the Bank received no federal bailout during the crisis and consequently failed. Prior to the

crisis, with the knowledge and encouragement of the OCC and the U.S. government, the Bank

invested in the preferred stock of Fannie Mae and Freddie Mac. The government’s failure to

support the preferred stock of Fannie Mae and Freddie Mac led to an immediate loss of $176

million for the Bank – over 60% of its capital – a loss from which the Bank could never recover.

       10.     This bank failure was awkward for OCC regulators who had been responsible for

monitoring the Bank and had approved the investments that caused the Bank to fail. Searching for

others to blame, the OCC brought charges against the many officers and directors of the Bank.

Rogers was the Chairman of the Bank until November 2011, while Ortega was the CFO. Ortega,

with the support and encouragement of the OCC, later became President and CEO of the Bank.

       11.     The Notice of Charges is based on stock transactions from 2009 to 2011, loans made

from 2008 to 2011, and accrual practices from 2007 onward. Ortega and Rogers have filed

motions asking the ALJ to dismiss the case based on the five-year statute of limitations.    These

motions have now been pending for more than one year.

       12.     Rogers is 74 years old and has no involvement in the banking industry. He resigned

COMPLAINT – Page 4
      Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 5 of 11



from the Bank in 2011. He does not foresee any return to the banking industry.

       13.    Ortega is currently the Chairman and CEO of Texas National Bank (“TNB”). TNB

is a certified minority owned bank of which there are approximately 35 in the United States. TNB

has provided banking resources to much needed areas in its geographic area. At the time Ortega

became the controlling shareholder of TNB’s parent company, TNB was in less than satisfactory

condition, receiving the lowest possible composite rating by the OCC. Since then, Ortega has led

TNB to improved ratings across all areas, strong risk management practices, capital and liquidity,

earnings, and asset quality. Under Ortega, TNB has grown total assets from $66m to $304m, and

its Tier 1 capital ratio from 4.94% to over 9.21% as of year-end 2018. At its most recent OCC

examination, TNB received a satisfactory rating, and the overall condition of the bank is

fundamentally sound.    At TNB, Ortega has shown to be an outstanding banker with strong

performance, deep experience, and a positive working relationship with regulators.

                              ALJs and The Appointments Clause

       14.    Some commentators have observed that ALJs are perceived to be biased in favor of

the government. As Judge McNeil himself pointed out in his treatise on administrative law, “You

might expect that the judge is going to decide your case impartially, based on the evidence

presented, without favoring the government’s side of the case . . . But it would be a mistake to

believe that the black robe, the raised dais, and the courtroom environment have created an

independent adjudicator.” ADMINISTRATIVE AGENCY LITIGATION, Christopher B. McNeil, at 7, 16

(calling relationship between adjudicator and prosecutor “too close for comfort.”). Consequently,

many parties to administrative proceedings have filed objections to ALJs on various grounds,

including the Appointments Clause of the United States Constitution.

       15.    Ortega and Rogers objected to the ALJ in the administrative proceeding under the

Appointments Clause, U.S. Const. Art. II, § 2, cl. 2. Because the ALJs in OCC cases are not

COMPLAINT – Page 5
       Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 6 of 11



appointed by the President, with the advice and consent of the Senate, nor, with the permission of

Congress, by the President alone, the Courts of Law, or the Head of a Department, the ALJ

appointments do not comport with the Constitution. Id.

       16.     In 2018, the Supreme Court concurred with the Fifth Circuit in this regard. Both

Courts have now held that ALJs are officers of the United States whose appointments must comply

with the Constitution. Lucia v. SEC, 138 S. Ct. 2044, 2056 (2018); Burgess v. FDIC, 871 F.3d

297, 299 (5th Cir. 2017). Because ALJs were not so appointed, they lacked legal authority to

proceed.

       17.     Following the ruling in Lucia, the OCC removed Judge McNeil and reassigned

Ortega and Rogers’ case to a new ALJ, Judge Miserendino.

       18.     However, Judge Miserendino’s appointment suffered from the same flaws as Judge

McNeil’s. Judge Miserendino’s re-appointment had been quickly orchestrated following the Lucia

decision and had come only from the OCC, a mere bureau, which does not meet the requirements

of the Constitution.

       19.     On August 30, 2018, Ortega and Rogers objected to the authority of Judge

Miserendino to proceed because, among other things, he had not been appointed by either President

Trump or the Secretary of the Treasury, Steven T. Mnuchin. See U.S. Const. Art. II, § 2, cl. 2.

       20.     On November 19, 2018, after the Appointments Clause issue was fully briefed

before Judge Miserendino, and the failures of the appointment pointed out, OCC Enforcement

Counsel provided Plaintiffs with a one page document, listed as “Attachment 1,” purporting to be

Secretary Mnuchin’s retroactive “ratification” of the ALJ “assignment.” The document is dated

November 15, 2018 and is attached hereto as Exhibit A. No main document was provided and no

further detail given. On November 20, 2018, OCC counsel amended their response and filed the

document with ALJ Miserendino.

COMPLAINT – Page 6
      Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 7 of 11



       21.      On November 26, 2018, Plaintiffs made the FOIA request at issue in this case in

order to obtain complete information about Secretary Mnuchin’s action and to obtain sufficient

information to respond to the OCC’s brief. On December 5, 2018, Plaintiffs requested that Judge

Miserendino grant a continuance pending a conclusion of the FOIA matter. No ruling has been

made to date.

                                    Plaintiff’s FOIA Request

       22.      On November 26, 2018, Plaintiffs sent a FOIA request to the Department of the

Treasury. The request is attached hereto as Exhibit B-1. The request seeks copies of the complete

document, including all main documents, attachments and appendices, constituting the

“Ratification of Administrative Law Judge Appointments” dated November 15, 2018. It also seeks

documents provided to or reviewed by Secretary Mnuchin.

       23.      The request sought expedited treatment by December 3 in order to meet briefing

deadlines imposed by the ALJ. This request was ignored. Plaintiffs followed up on December 7

and then again on December 17. See Exhibit B-2.

       24.      On December 19, 2018, the Department responded by denying the request for

expedited treatment and stating that “a search for responsive records is being done.” See Exhibit

B-3. On December 20, 2018, Plaintiffs appealed the denial of expedited treatment, because, among

other things, a decision was not made within 10 days as required under 31 C.F.R. 1.5(e)(4). See

Exhibit B-4. No response to the appeal has been provided to date.

       25.      On February 8, 2019 and then again on February 14, 2019, Plaintiffs followed up

with the Department. These communications are attached hereto at Exhibit B-5.

       26.      On February 15, 2019, the Department finally responded.       The Department’s

response is attached hereto as Exhibit B-6. The response contained 13 pages of heavily redacted

documents. These pages, which are subject of this Complaint, are attached hereto as Exhibit C.

COMPLAINT – Page 7
       Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 8 of 11



       27.     On February 18, 2019, Plaintiffs appealed the Department’s decision. See Exhibit

B-7. The Department has not responded to the appeal and the time to do so under applicable law

has passed.

                          CAUSES OF ACTION: FOIA VIOLATIONS

       28.     Plaintiffs incorporate all previous paragraphs as if fully set forth herein.

       29.     The Department has identified 13 pages of records responsive under FOIA but

refuses to produce complete copies of the documents.           The Department’s refusal to produce

complete, unredacted copies of the documents violates 5 U.S.C. § 552(a).

       30.     The Department’s sole basis for its refusal to comply is based on its untimely

assertion of the exemptions contained in Sections 552(b)(5) and (6) of FOIA. These appear to be

no more than simply blanket assertions of privilege.     The documents requested are not privileged

and the Department’s privilege claims should be overruled.

       31.     First, the Department has waived its objections to the production of documents. A

response was due within twenty days of November 26, 2018. These objections were not made until

February 15, 2019, well after the deadline.

       32.     Second, the Department’s assertions of privilege are not valid and have been waived

because they are generic boilerplate assertions that do not invoke the protections of any privilege.

To assert a privilege, a party must identify the privilege and describe the information withheld. “A

blanket assertion of privilege is insufficient.” Patrick E. Higginbotham, 6 MOORE’S FEDERAL

PRACTICE – CIVIL § 26.90. Here, the Department makes a generic statement that the withheld

information is that which is “normally privileged in the civil discovery context. The three primary,

most frequently invoked privileges that have been held to be incorporated into Exemption 5 are the

deliberative process privilege, the attorney work-product privilege, and the attorney-client

privilege.” See Ex. B-6. This shotgun approach is not permissible. To invoke a privilege, enough

COMPLAINT – Page 8
        Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 9 of 11



information must be supplied to determine whether the asserted privilege is applicable. Here, one

cannot tell what privilege is even being asserted, let alone whether it is applicable.

        33.    Third, no privilege applies to these documents. Plaintiffs request an in camera

review – and a privilege log – to determine whether any privileged material exists.                The

deliberative process privilege does not cover factual matters or decisions. The attachment 1 to the

memo from Joseph M. Ottig appears to be an appointment document that could not possibly be

covered by any privilege. We suspect many of the other redacted items are similar in nature.

        34.    Fourth, even if the deliberative process privilege applied to some of the redacted

sentences, such privilege is only a qualified privilege and can be overcome. Harding v. Dallas

County, 2016 U.S. Dist. LEXIS 177937, *32-34 (N.D. Tex. 2016). In this case, the Appointments

Clause of the United States Constitution and the Supreme Court cases interpreting it require that

OCC ALJs be actually appointed – not just ratified – by the Secretary of the Treasury. The law

strictly prohibits the diffusion of the appointment power among various officials, including the

delegation of such power to a lower official such as Mr. Ottig. Thus, it is of great importance to

determine whether Secretary Mnuchin made an appointment or whether he simply was asked to

sign off, retroactively, on an unlawful appointment previously made by someone else – like the

Office of Personnel Management or the OCC. The documents sought may prove or disprove

whether the Constitution was followed in this instance. Because this information is highly relevant

and goes to an extremely serious matter, any deliberative process concerns are outweighed in this

case.

        35.    Fifth, the privilege asserted is also not applicable in this case pursuant to the “secret

law” exception to the privilege. Here, the government is attempting to hide under a veil of

privilege the nature of its appointments.

        36.    Sixth, the privileges asserted should be deemed to be unconstitutional when applied

COMPLAINT – Page 9
      Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 10 of 11



here because they violate the Appointments Clause and the Due Process Clause. The Constitution

entitles citizens to know the details of government appointments and to be able to test compliance

with the Appointments Clause, regardless of any privilege.

       37.      This Court has jurisdiction to enjoin the Department from withholding these

documents, to order the production of the documents, and to review such documents in camera to

determine whether any exemptions asserted are appropriate. 5 U.S.C. § 552(a)(4)(B). The burden

is on the agency to sustain its action. Id.

       38.      Plaintiffs are also entitled to recover their attorneys’ fees and expenses as

substantially prevailing plaintiffs under 5 U.S.C. § 552(a)(4)(E).

                                        RELIEF REQUESTED

       39.      Plaintiffs pray that the Court undertake an in camera review of the unredacted

documents and order the Department to provide a privilege log; following which, the Court shall

enter judgment in favor of the Plaintiffs and further order and declare that:

             a. The Department be compelled, ordered, and enjoined to produce complete and

                unredacted copies of the materials attached as Exhibit C;

             b. The Department provide all other responsive documents, if any;

             c. The Department’s response to Plaintiff’s FOIA request violated FOIA because it

                was untimely;

             d. The Department’s assertions of privilege are overruled;

             e. Plaintiffs shall be entitled to their costs and attorneys’ fees; and

             f. Plaintiffs shall be entitled to such further and other relief as the Court may deem just

                and proper.




COMPLAINT – Page 10
     Case 4:19-cv-01078 Document 1 Filed on 03/22/19 in TXSD Page 11 of 11



Dated: March 22, 2019


                                  Respectfully submitted,


                                  By:    /s/ Frank Brame
                                        Frank C. Brame
                                        Texas Bar No. 24031874
                                        The Brame Law Firm PLLC
                                        3333 Lee Parkway, Suite 600
                                        Dallas, Texas 75219
                                        Telephone: (972) 755-9489
                                        Fax: (214) 665-9590
                                        frank@bramelawfirm.com

                                        Bill Sims, Esq.
                                        Texas Bar No. 18429500
                                        4234 Shorecrest Drive
                                        Dallas, TX 75209
                                        Phone: 214.458.6970
                                        bsims1119@gmail.com




COMPLAINT – Page 11
